 Case: 1:19-cv-04547 Document #: 16 Filed: 08/05/19 Page 1 of 2 PageID #:61




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


 CITY OF CHICAGO, a municipal corporation,

                        Plaintiff,

                v.                                     Case No. 1:19-cv-04547

 JUSSIE SMOLLETT, an individual,

                        Defendant.


                                     NOTICE OF MOTION

       PLEASE TAKE NOTCE that, on Tuesday August 13, 2019, at 9:00 a.m., or as

soon thereafter as the Court’s schedule allows, I shall appear before the Honorable Judge

Virginia Kendall or any judge sitting in her stead in Courtroom 2319 of the U.S. District

Court of the Northern District of Illinois, Eastern Division, 219 South Dearborn St., Chicago,

Illinois and shall present the following motion attached hereto: Defendant’s Motion to

Dismiss Plaintiff’s Complaint.

       DATED: August 5, 2019                        Respectfully Submitted,

                                                    /s/ David Hutchinson

                                                    William J. Quinlan
                                                    David E. Hutchinson
                                                    THE QUINLAN LAW FIRM, LLC
                                                    233 South Wacker Drive, 61st Floor
                                                    Chicago, Illinois 60606
                                                    (312) 883-5500
                                                    wjq@quinlanfirm.com
                                                    dhutchinson@quinlanfirm.com

                                                    Attorneys for the Defendant




                                              1
 Case: 1:19-cv-04547 Document #: 16 Filed: 08/05/19 Page 2 of 2 PageID #:61




                            CERTIFICATE OF SERVICE

I hereby certify that I electronically transmitted the foregoing document to the Clerk’s
Office using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing
to the CM/ECF registrants in this case.

                                                       /s/ Nicole Griesbach




                                            2
